Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00200-CR

                               Monte Lorre BARRON,
                                     Appellant

                                         v.
                                        The
                                The STATE of Texas,
                                      Appellee

             From the 437th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2014CR4567
                   Honorable Lori I. Valenzuela, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED April 29, 2015.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice